DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "each of the plurality of ignition sensors" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 16-20 been renumbered 15-19. (the claims jump from claim 14 to 16 and do not include a claim 15).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 13-14, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergquist (US 3,469,567).
With respect to claim 1 Bergquist discloses a cooking appliance, comprising:
a housing including one or more oven cavities [see column lines 52-60];
a plurality of gas burners [reference characters 12 and 14] configured to generate heat within the one or more oven cavities;
a shared gas valve [reference character 16] in fluid communication with a gas supply;
a plurality of dedicated gas valves [reference characters 18 and 20], each dedicated gas valve in fluid communication with the shared gas valve and a respective gas burner among the plurality of gas burners;
a plurality of igniters [reference characters 28 and 30], each igniter positioned proximate to a respective gas burner among the plurality of gas burners and configured to ignite gas supplied to the respective gas burner; and
a controller [reference characters 45, 36, 62, 38, 58, and 70] coupled to the shared gas valve, the plurality of dedicated gas valves and the plurality of igniters, the controller configured to activate a selected gas burner among the plurality of gas burners by:
activating the shared gas valve and the respective dedicated gas valve for the selected gas burner to supply gas from the gas supply to the selected gas burner [for example column 5 lines 8-15 for the bake burner]1; and
concurrently activating all of the plurality of igniters while gas is supplied to the selected gas burner [see Fig. 1 and column 4 lines 14-33].
With respect to claim 2 Bergquist discloses that a plurality of ignition sensors [reference characters 82 and 108], each ignition sensor positioned proximate to a respective gas burner among the plurality of gas burners and configured to detect ignition of the respective gas burner.
With respect to claim 13 Bergquist disclose that the igniter is a spark igniter [see column 4 lines 9-10].
With respect to claim 14 Bergquist discloses that the igniter is a hot surface igniter [see column 4 lines 30-33 where a “glow coil” is interpreted to be the hot surface].
With respect to claim 16 Bergquist discloses that each of the plurality of ignition sensors is a flame detector [sensing elements 82 and 108 sense the temperature of the flame and are thus flame detectors].
With respect to claim 17 Bergquist discloses that the one or more oven cavities includes a first oven cavity, and wherein the plurality of gas burners includes a bake gas burner disposed proximate a bottom of the first oven cavity and a broil gas burner disposed proximate a top of the first oven cavity [see column 3 lines 52-60].
With respect to claim 20 Bergquist discloses that the controller is configured to activate the selected gas burner during a cooking cycle, wherein the selected gas burner is a first gas burner, and wherein the controller is further configured to activate a second gas burner among the plurality of gas burners during the cooking cycle by:
activating the shared gas valve and the respective dedicated gas valve for the second gas burner to supply gas from the gas supply to the second gas burner; and
concurrently activating all of the plurality of igniters while gas is supplied to the second gas burner [see column 2 line 25-26 and column 6 lines 47-50].



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergquist (US 3,469,567) in view of French et al. (US 10,151,493).
With respect to claim 3 Bergquist does not disclose that the controller is configured to confirm activation of the selected gas burner in response to detecting ignition of the selected gas burner with the respective ignition sensor for the selected gas burner during activation of the selected gas burner.
French discloses a burner safety control system where an electronic controller [reference character 150] is configured to confirm activation of the selected gas burner in response to detecting ignition of the selected gas burner with the respective ignition sensor for the selected gas burner during activation of the selected gas burner [see Fig. 2, successful ignition of the burner is indicated by a solid LED shown as reference character 224].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Bergquist by including an electronic flame detection and control system taught by French to each burner in order to allow the user to ascertain the successful ignition of each burner without opening the oven door.
With respect to claim 4 Bergquist and Bergquist and French in combination disclose that the controller is configured to deactivate all of the plurality of igniters in response to confirming activation of the selected gas burner [see column 4 lines 26-30 of Bergquist and reference character 234 of French].
With respect to claim 5 Bergquist does not disclose that the controller is configured to deactivate all of the plurality of igniters and the respective dedicated gas valve for the selected gas burner in response to a failure to detect ignition of the selected gas burner with the respective ignition sensor for the selected gas burner during activation of the selected gas burner.
French discloses that the controller is configured to deactivate all of the plurality of igniters and the respective dedicated gas valve for the selected gas burner in response to a failure to detect ignition of the selected gas burner with the respective ignition sensor for the selected gas burner during activation of the selected gas burner [see Fig. 3H reference character 316].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Bergquist by including an electronic flame detection and control system taught by French in order to automatically close the gas valve in the event of a failure to ignite in order to prevent the accumulation of unburnt fuel in the oven.
With respect to claim 7 Bergquist does not disclose that the controller is further configured to generate a user notification indicating the failure to detect ignition in response to the failure to detect ignition of the selected gas burner with the respective ignition sensor for the selected gas burner during activation of the selected gas burner.
French discloses that the controller is further configured to generate a user notification indicating the failure to detect ignition in response to the failure to detect ignition of the selected gas burner with the respective ignition sensor for the selected gas burner during activation of the selected gas burner [see Fig. 2 “LED Red (blinking)”].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Bergquist by including an electronic flame detection and control system taught by French in order to automatically close the gas valve in the event of a failure to ignite in order to prevent the accumulation of unburnt fuel in the oven.



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergquist (US 3,469,567) in view of Reeves (US 3,149,624).
With respect to claim 18 Bergquist does not disclose that the one or more oven cavities includes first and second oven cavities, and wherein the plurality of gas burners includes a first gas burner disposed in the first oven cavity and a second gas burner disposed in the second oven cavity.
Reeves discloses a range that includes a separate baking chamber and a broiler drawer (a second oven cavity) [reference character 14].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Bergquist by placing the broiler element in a broiler drawer as taught by Reeves in order to decrease the time require to broil since the burner does not need to heat the entire oven cavity.

Allowable Subject Matter

Claims 6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The supplying of gas to the safety valve from the control valve is interpreted as “activating”.